Citation Nr: 1241066	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depressive disorder, bipolar disorder, mood disorder, and posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rheumatoid arthritis.

3.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2009, the Veteran submitted a substantive appeal and requested a Travel Board hearing before a Veterans Law Judge.  However, prior to her scheduled April 2011 hearing, the Veteran withdrew that hearing request.  38 C.F.R. § 20.704(d) (2012).

Concerning her claim for a psychiatric disability, the Board notes that the Veteran's claim was initially for PTSD due to military sexual trauma (MST).  However, in addition to a diagnosis of PTSD, the evidence of record also establishes the Veteran has received diagnoses of depressive disorder and mood disorder.  Consequently, the Board is expanding the claim to include those additional disabilities.  When a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The  Veteran filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU) in July 2001.  However, that claim was has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action.  
The claims of entitlement to service connection for rheumatoid arthritis and entitlement to service connection for a psychiatric disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In October 1994, the RO denied service connection for generalized arthritis on the basis that there was no current diagnosis of arthritis, merely reports of generalized joint pain, aches, and body chills.  

2.  Evidence added to the record since the October 1994 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision that denied service connection for rheumatoid arthritis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for rheumatoid arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that she has rheumatoid arthritis as a result of her service.  An October 1994 rating decision denied service connection for generalized arthritis, on the basis that her post-service treatment records only showed generalized body ache, joint pain, and chills.  Therefore, she did not have a current diagnosis of generalized arthritis.  The Veteran did not appeal the denial by submitting a notice of disagreement and, therefore, that decisions is final.  38 U.S.C. § 4005(c) (1991); 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1993); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, that regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for generalized arthritis was received prior to the expiration of the appeal period after the October 1994 rating decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Muehl v. West, 13 Vet. App. 159 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO  decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO denied the claim for service connection for arthritis in the January 2008 rating decision currently on appeal, on the basis there was no evidence showing the Veteran had a clinical diagnosis of rheumatoid arthritis.  Regardless of the RO decision, the Board must make the threshold preliminary determination on whether new and material evidence has been submitted, before proceeding further, because that initial determination affects the Board's jurisdiction to adjudicate the underlying claim for service connection on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 U.S.C.A. §§ 5108, 7105(c) (2012); Wakeford v. Brown, 8 Vet. App. 237 (1995); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the prior final October 1994 decision, the RO denied the claim because there was no evidence the Veteran was diagnosed with generalized arthritis.  Since the October 1994 decision, VA has received VA treatment records from July 1999 to April 2009 showing a current diagnosis of rheumatoid arthritis.  The Veteran previously complained of generalized body ache, joint pain, and chills, but the record did not show any diagnosis for those symptoms.  A September 1999 VA treatment record notes a diagnosis of "probable rheumatoid arthritis," presumably to account for her complaints of body ache, joint pain, and chills.  Her VA treatment records since that time show her consistent complaints of and treatment for diagnosed rheumatoid arthritis.  She has also submitted statements in support of her claim attributing that disorder to her military service.  

Since the prior final denial in October 1994, evidence showing a current diagnosis of rheumatoid arthritis has been associated with the claims file.  Additionally, the Veteran has submitted lay statements associating that disorder with her military service.  The credibility of the additional evidence is presumed for the limited purpose of determining whether the evidence is new and material.  Justus v. Principi, 3 Vet. App. 510 (1992).  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for rheumatoid arthritis.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for rheumatoid arthritis, is reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for rheumatoid arthritis.  To that extent only, the appeal is allowed.


REMAND

Before addressing the Veteran's claims for service connection, the Board finds that additional development of the evidence is required and, therefore, the case is remanded to the agency of original jurisdiction.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Board finds that a contemporaneous VA compensation examination is necessary to decide the claim concerning the nature and etiology of the currently diagnosed rheumatoid arthritis, to include as secondary to a psychiatric disability.  The Board acknowledges that the Veteran was afforded a VA examination in June 1994, in connection with her initial claim of entitlement to service connection for arthritis.  However, that examination did not provide an opinion as to the nature and etiology of her now diagnosed rheumatoid arthritis because it primarily focused on her additional claim of entitlement to a disability rating in excess of 40 percent for post-operative residuals of a laminectomy.  Here, the evidence of record currently shows she has a diagnosis of rheumatoid arthritis.  Additionally, consideration must be given to the Veteran and her representative's assertions that her rheumatoid arthritis is secondary to her psychiatric disabilities.  Therefore, a VA compensation examination to determine the nature and etiology of this disorder is necessary.  

The Board further finds that a remand is necessary to afford the Veteran a VA examination so as to determine the nature and etiology of her psychiatric disability.  The Veteran initially filed a claim only for PTSD, due to military sexual trauma (MST), and bipolar disorder.  However, she has also received diagnoses of mood and depressive disorders.  

Here, regarding specifically the claim for service connection for PTSD, predicated on sexual assault, the Board notes that there is no PTSD stressor statement worksheet identifying any in-service incident of sexual assault.  An October 2007 letter from the RO indicates the PTSD questionnaire was enclosed, but a November 2007 Memorandum issued a formal finding of lack of verifiable stressors.  To date, the Veteran has not provided any information concerning her claimed in-service assault other than stating it occurred while she was stationed in Germany.

Thereafter, an undated Decision Review Officer Note, associated with the claims file indicates that the Veteran states she never received the PTSD stressors statement questionnaire and consideration should be given to sending the form to her for completion.  The November 2012 Appellant's Brief, submitted by the Veteran's representative, argues that the Veteran should be provided that stressor statement questionnaire and there is no indication in the claims file that it was resent by VA.  In addition, the representative asserted the Veteran's in-service performance evaluations indicate changes in behavior from the date of entry to her separation, including a Letter of Reprimand in 1976 for an unknown reason.  

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  Patton v. West, 12 Vet. App. 272 (1999).  Examples of that evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2012).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) (2012).  

With respect to the facts of this particular case, the Veteran's VA treatment records from January 2002 first note her diagnoses of depressive and mood disorders.  A January 2002 VA hospitalization record also shows a diagnosis of PTSD and alcohol abuse, but does not specifically attribute any PTSD to MST.  The first indication of the Veteran's report of MST was in a March 2002 VA treatment record and continue through April 2009.

Therefore, the Veteran should be sent the PTSD stressor statement form again.  Additionally, the VA examiner should be requested to indicate whether the Veteran's PTSD is related to her alleged personal assault in service.  In offering that opinion, the examiner should consider the Veteran's alleged behavior changes.  Additionally, the examiner should provide an opinion as to whether any other diagnosed psychiatric disability is attributable to her military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dating from April 2009 to the present and associate the with the claims file.

2.  Give the Veteran an opportunity to identify any treatment records relevant to her rheumatoid arthritis and psychiatric disabilities.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide the records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2012).

3.  Ask the Veteran to complete a PTSD questionnaire and provide information about her claimed stressors in service.  

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent or greater probability) that any rheumatoid arthritis was present in service or is due to or the result of any event, injury, or disease in service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any rheumatoid arthritis is due to, caused by, or aggravated by a psychiatric disability.  All indicated tests and studies should be undertaken.  The examiner must review the claims file and must note that review in the report.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her rheumatoid arthritis and continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  Schedule the Veteran for a VA examination, conducted by a psychiatrist or psychologist, to determine the nature and etiology of any psychiatric disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following the examination, the examiner should identify all of the Veteran's psychiatric disabilities and provide a full multiaxial diagnosis pursuant to the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  For each currently diagnosed acquired psychiatric disability, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disability is casually related to any incident of service.  If a diagnosis of PTSD is warranted, the examiner should state whether it is it at least as likely as not (50 percent or greater probability) that disorder is the result of the Veteran's alleged in-service assault.  In this regard, the examiner should consider and discuss her alleged behavior changes in service.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her claimed psychiatric disability and the continuity of symptomatology.

6.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


